DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph Hanasz (Reg. No. 54,720) on May 19, 2021.

The application has been amended as follows: 
	                1. (Currently Amended) A method of wireless communication, comprising: 
                                generating an uplink signal at a user equipment (UE), wherein the uplink signal comprises at least one of a physical uplink control channel (PUCCH), a physical uplink shared channel (PUSCH), or a physical random access channel (PRACH)
                                transmitting the uplink signal from the UE;
                                receiving a signal at the UE;
                                performing a correlation between the transmitted uplink signal and the received signal;

                                setting a transmission parameter at the UE based on the determination of whether the object is present within the transmission path. 
5. (Canceled) 
6. (Currently Amended) The method of claim 1, wherein the signal received at the UE is a reflected version of the PUCCH, PUSCH, or PRACH
17. (Currently Amended) A user equipment (UE) for wireless communication, comprising: 
a processor; and
a memory coupled with the processor, wherein the memory includes instructions executable by the processor to cause the UE to:
                                generate an uplink signal at the UE, wherein the uplink signal comprises at least one of a physical uplink control channel (PUCCH), a physical uplink shared channel (PUSCH), or a physical random access channel (PRACH)
                                transmit the uplink signal from the UE;
                                receive a signal at the UE;
                                perform a correlation between the transmitted uplink signal and the received signal;
                                determine whether an object is present within a transmission path from the UE based on the correlation; and
                                set a transmission parameter at the UE based on the determination of whether the object is present within the transmission path. 
21. (Canceled)
or PRACH
30. (Currently Amended) A user equipment (UE) for wireless communication, comprising: 
                                means for generating an uplink signal at a user equipment (UE), wherein the uplink signal comprises at least one of a physical uplink control channel (PUCCH), a physical uplink shared channel (PUSCH), or a physical random access channel (PRACH)
                                means for transmitting the uplink signal from the UE;
                                means for receiving a signal at the UE;
                                means for performing a correlation between the transmitted uplink signal and the received signal;
                                means for determining whether an object is present within a transmission path from the UE based on the correlation; and
                                means for setting a transmission parameter at the UE based on the determination of whether the object is present within the transmission path. 


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Xue et al. (EP 3,358,495) teaches generating an uplink signal at a user equipment (UE), wherein the uplink signal comprising an SRS (Section 0008); transmitting the uplink signal from the UE; receiving a signal at the UE; performing a correlation between the transmitted uplink signal and the received signal (Section 0008); determining whether an object is present within a transmission path from the UE based on the correlation; and setting a transmission parameter at the UE based on the determination of whether the object is present within the transmission path (Sections 
generating an uplink signal at a user equipment (UE), wherein the uplink signal comprises at least one of a physical uplink control channel (PUCCH), a physical uplink shared channel (PUSCH), or a physical random access channel (PRACH); transmitting the uplink signal from the UE; receiving a signal at the UE; performing a correlation between the transmitted uplink signal and the received signal; determining whether an object is present within a transmission path from the UE based on the correlation; and setting a transmission parameter at the UE based on the determination of whether the object is present within the transmission path
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877.  The examiner can normally be reached on Monday-Friday, 6:00-2:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAYMOND S DEAN/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        Raymond S. Dean
May 20, 2021